Name: 2000/720/EC: Commission Decision of 7 November 2000 amending Decision 2000/650/EC on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC concerning the United Kingdom (notified under document number C(2000) 3193) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  tariff policy;  agri-foodstuffs;  agricultural activity;  health
 Date Published: 2000-11-18

 Avis juridique important|32000D07202000/720/EC: Commission Decision of 7 November 2000 amending Decision 2000/650/EC on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC concerning the United Kingdom (notified under document number C(2000) 3193) (Text with EEA relevance) Official Journal L 291 , 18/11/2000 P. 0032 - 0032Commission Decisionof 7 November 2000amending Decision 2000/650/EC on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC concerning the United Kingdom(notified under document number C(2000) 3193)(Text with EEA relevance)(2000/720/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9(6)(g) thereof;Whereas:(1) In August, September and October 2000 outbreaks of classical swine fever in the United Kingdom were declared by the veterinary authorities of the United Kingdom.(2) In accordance with Article 9(1) of Directive 80/217/EEC protection and surveillance zones were immediately established around outbreak sites in Suffolk, Norfolk and Essex.(3) The provisions for the use of a health mark on fresh meat are given in Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat(2), as last amended by Directive 95/23/EEC(3).(4) Following a request of the United Kingdom, by Decision 2000/543/EC(4) and Decision 2000/650/EC(5) the Commission adopted a specific solution concerning marking and use of pigmeat coming from pigs kept on holdings situated in one surveillance zone established in Norfolk and slaughtered, subject to a specific authorisation issued by the competent authority.(5) The United Kingdom has submitted a further request for the adoption of a specific solution concerning marking and use of pigmeat coming from pigs kept on holdings situated in the surveillance zones established in Norfolk and Suffolk in relation to the outbreaks confirmed as at 4 October 2000.(6) Decision 2000/650/EC should be amended in order that the provisions of this Decision are adopted in other surveillance zones, in accordance with the request of the United Kingdom.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Decision 2000/650/EC the words "originating from holdings situated in the surveillance zone established in Norfolk following the outbreak confirmed on 9 August 2000" are replaced by the words "originating from holdings situated in the surveillance zones established in Norfolk and Suffolk following the outbreaks confirmed as at 4 October 2000."Article 2This Decision is addressed to the Member States.Done at Brussels, 7 November 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 47, 21.1.1980, p. 11.(2) OJ 121, 29.7.1964, p. 2012/64.(3) OJ L 243, 11.10.1995, p. 7.(4) OJ L 231, 13.9.2000, p. 14.(5) OJ L 272, 25.10.2000, p. 42.